


EXHIBIT 10.2  
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
AVID TECHNOLOGY, INC.
 
This Executive Employment Agreement (this “Agreement”) is entered into as of
March 15, 2010 (the “Effective Date”), by and between Avid Technology, Inc., a
Delaware corporation with its principal executive offices at Avid Technology
Park, One Park West, Tewksbury, Massachusetts 01876 (the “Company”), and Martin
Vann (“Executive”).
 
Article 1.  Services
 
1.1.         Service.  During the Term (as defined below), Executive shall serve
as Senior Vice President of Worldwide Sales and Professional Services upon the
terms and conditions set forth below.
 
1.2.         Duties.  During the Term, Executive agrees to perform such
executive duties consistent with his position as may be assigned to him from
time to time by the Board of Directors of the Company (the “Board” or “Board of
Directors”), the Chief Executive Officer, the Chief Administrative Officer or
the Chief Operating Officer and to devote his full working time and attention to
such duties.
 
1.3.         No Conflicting Commitments.  During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Chief Executive Officer, conflict with the Company’s
interests or which might reasonably be expected to impair the performance of
Executive’s duties as a full-time employee of the Company.  Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities) and attend to his
personal investments, so long as such activities do not interfere with the
performance of his duties hereunder.
 
Article 2.  Term
 
2.1.         Term.  The term of this Agreement (the "Term") shall commence on
the Effective Date and shall expire on March 15, 2013 unless the Term is:
 
2.1.1  extended pursuant to the provisions of this Section 2.1; or
 
2.1.2  terminated when the Executive’s employment terminates pursuant to Section
4.1 hereof;
 
provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further, that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the twelve (12) months prior to the end of the then-current Term
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is twelve (12) months after the date
of such Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the twelve
(12) months prior to the end of the then-current Term and Executive is still an
employee of the Company as of that date, the Term shall be deemed to expire on
the date that is twelve (12) months after the commencement of such Potential
Change-in-Control Period and (iii) the expiration of the Term shall not
adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the twelve (12) months prior to the
end of the then-current Term and a Change-in-Control of the Company shall also
occur during such twelve (12) month period, and if Executive is still an
employee of the Company on the date of the Change-in-Control of the Company, the
Term shall be deemed to expire twelve (12) months after the date of such
Change-in-Control.  Unless the services of the Executive have terminated prior
to or upon the end of the Term in accordance with the provisions of this
Agreement, from and after the end of the Term, Executive shall be an
employee-at-will.
 

--------------------------------------------------------------------------------


Article 3.  Payments
 
3.1.         Base Compensation.  During the Term, the Company shall pay
Executive an annual base salary (the “Base Salary”) of Three Hundred Sixty-Nine
Thousand Three Hundred Dollars ($369,300), payable in regular installments in
accordance with the Company’s usual payment practices.  The Base Salary shall be
reviewed by the Compensation Committee of the Board (the “Compensation
Committee”) during the Term.
 
3.2.         Incentive Payments.  During the Term, Executive shall be eligible
to participate in an annual performance bonus plan approved by the Compensation
Committee for the Company’s executive officers (as such plan is amended from
time to time, the “Annual Incentive Bonus”), pursuant to which Executive shall
be eligible to receive a target annual bonus, in an amount approved by the
Compensation Committee in its sole discretion, equal to a percentage of his then
Base Salary.  For 2010, Executive’s target annual bonus under the Annual
Incentive Plan is equal to 26.7% of his 2010 Base Salary (the “Target
Bonus”).  Executive shall also be eligible to participate in other cash
incentive plans as approved from time to time by the Compensation Committee.
 
3.3.         Benefits; Expenses.  During the Term, the Company shall provide
Executive and his dependents with medical insurance and such other cash and
noncash benefits, on the same terms and conditions, as amended from time to
time, as are generally made available by the Company to its full-time executive
officers.  Executive shall be entitled to four (4) weeks of paid vacation per
year.  The Company shall pay, or reimburse Executive for, all business expenses
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.
 
3.4.         Participation in Equity Incentive Plans.  During the Term,
Executive shall be entitled to participate in the Company’s stock incentive
plans to the extent and in the manner determined by the Board of Directors or
the Compensation Committee in its absolute discretion.
 
Article 4.  Termination
 
4.1.         Termination.  Executive’s employment hereunder shall terminate upon
the occurrence of any of the following events:
 
4.1.1.  Immediately upon the Executive’s death;
 
4.1.2.  The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;
 
4.1.3.  The termination of Executive’s employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;
 
4.1.4.  The termination of Executive’s employment by the Company without Cause
and not as a result of Executive’s death or Disability, to be effective thirty
(30) days after the Company delivers written notice thereof to the Executive;
 
4.1.5.  The termination of Executive’s employment by Executive without Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or
 
4.1.6.  The termination of Executive’s employment by Executive with Good Reason
(as defined below), to be effective as set forth below.
 
2

--------------------------------------------------------------------------------


4.2.         For purposes of this Agreement, the following definitions shall
apply:
 
4.2.1. “Cause” shall mean (i) Executive’s continued failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Executive Officer, Chief
Administrative Officer, Chief Operating Officer or Board in accordance with
Section 1.2 above, which is not remedied after thirty (30) days’ written notice
from the Company (if such failure is susceptible to cure), (ii) a breach by the
Executive of this Agreement or any other material written agreement between
Executive and the Company, which is not cured after ten (10) days’ written
notice from the Company (if such breach is susceptible to cure), (iii)
Executive’s gross negligence or willful misconduct, (iv)  Executive’s material
violation of a material Company policy (for purposes of this clause, the
Company’s Code of Business Conduct and Ethics shall be deemed a material Company
policy), which is not cured after ten (10) days’ written notice from the Company
(if such violation is susceptible to cure), (v) fraud, embezzlement or other
material dishonesty with respect to the Company, (vi) conviction of a crime
constituting a felony (which shall not include any crime or offense related to
traffic infractions or as a result of vicarious liability) or conviction of any
other crime involving fraud, dishonesty or moral turpitude or (vii) failing or
refusing to cooperate, as reasonably requested in writing by the Company, in any
internal or external investigation of any matter in which the Company has a
material interest (financial or otherwise) in the outcome of the investigation.
 
4.2.2.  “Change-in-Control of the Company” shall be deemed to have occurred only
if any of the following events occur:
 
(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(a) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this section, the following acquisitions shall not constitute a
Change of Control:  (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition pursuant to a transaction
which satisfies the criteria set forth in clauses (a) and (b) of Section
4.2.2(iii); or
 
(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the operating assets of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of,
respectively, the then-outstanding shares of common stock (or other equity
interests, in the case of an entity other than a corporation), and the combined
voting power of the then-outstanding voting securities of the corporation or
other entity resulting from such Business Combination (which as used in this
section shall include, without limitation, a corporation or other entity which
as a result of such transaction owns all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;


3

--------------------------------------------------------------------------------



provided, however, that as used in Sections 2.1.2, 4.2.6, 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).

4.2.3. “Date of Termination” shall mean the date of Executive’s “separation from
service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).
 
4.2.4. “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than one hundred and eighty
(180) days during a three hundred and sixty-five (365) day period as a result of
incapacity due to mental or physical illness, as a result of which Executive is
deemed “disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).
 
4.2.5. “Good Reason” shall mean any material breach of this Agreement by the
Company or the occurrence of any one or more of the following without
Executive’s prior express written consent:  (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive’s Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
than a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than
twenty percent (20%) and does not continue for more than twelve (12) months);
and (iii) a material change in Executive’s office location (it being agreed that
as of the Effective Date such office location shall be deemed to be Tewksbury,
Massachusetts); provided, however, that a termination for Good Reason by
Executive can occur only if (a) Executive has given the Company a written notice
of the existence of a condition giving rise to Good Reason within ninety (90)
days after the initial occurrence of the condition giving rise to Good Reason
and (b) the Company has not cured the condition giving rise to Good Reason
within thirty (30) days after receipt of such notice.  A termination for Good
Reason shall occur thirty (30) days after the end of such thirty (30) day cure
period.
 
4.2.6. A “Potential Change-in-Control Period” shall be deemed to exist (i)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (a) the date on which the transaction governed by such
agreement has been consummated or (b) the Company shall have announced that it
has terminated such agreement, or (ii) commencing on the date on which any
Person shall publicly announce an intention to take actions which if consummated
would constitute a Change-in-Control of the Company and ending on the earlier of
(a) the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (b) such Person shall publicly announce the
termination of its intentions to take such actions.
 
4.2.7. “Pro Ration Percentage” shall mean the amount, expressed as a percentage,
equal to the number of days in the then current fiscal year through the Date of
Termination, divided by three hundred and sixty-five (365).
 
4.2.8. “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive’s Base Salary in effect as of the Date of Termination.
 
4.3.         Adjustments Upon Termination.
 
4.3.1. Death or Disability.  If during the Term, Executive’s employment with the
Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to the
general release requirement in Section 4.5, the Company shall pay to Executive
or Executive’s heirs, successors or legal representatives, as the case may be,
Executive’s Base Salary in effect as of the date Executive’s employment with the
Company terminates (less, in the case of a termination of employment as a result
of Disability, the amount of any payments made to the Executive under any
long-term disability plan of the Company).  Such payments shall be made in
accordance with Section 3.1 over the 12-month period that commences on the Date
of Termination; provided that if termination of employment due to death or
Disability occurs after a Change-in-Control of the Company, the total of such
payments shall be made in a lump sum within thirty (30) days following the Date
of Termination.  Notwithstanding any provision to the contrary in any Company
stock plan, or under the terms of any grant, award agreement or form for
exercising any right under any such plan, any stock options, restricted stock
awards, restricted stock unit awards, stock appreciation rights or other equity
participation rights held by Executive as of the date of death or Disability
shall become exercisable or vested, as the case may be, with respect to all
time-based awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination, but all performance-based
vesting awards that have not vested as of such Date of Termination shall be
forfeited as of such date.
 
4

--------------------------------------------------------------------------------

4.3.2. With Cause or Without Good Reason.  If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (i) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination, except that Executive shall be entitled to any amounts
earned, accrued or owing but not yet paid under Section 3.1 and any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company and (ii) all vesting of all stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights or other equity
participation rights then held by the Executive shall immediately cease as of
the date Executive’s employment with the Company terminates.
 
4.3.3. Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company.  If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
twelve (12) months after a Change-in-Control of the Company, subject to the
general release requirement in Section 4.5:
 
(i) Within thirty (30) days following the Date of Termination, the Company shall
pay Executive in a lump sum in cash the sum of (a) any accrued but unpaid Base
Salary through the Date of Termination, plus (b) the Annual Incentive Bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (c) any accrued but unused vacation pay;
 
(ii) The Company shall pay Executive, as severance pay, his Base Salary in
effect as of the Date of Termination in accordance with Section 3.1 for twelve
(12) months after the Date of Termination (the “Severance Pay Period”);
 
(iii)  The Company shall pay Executive the Annual Incentive Bonus for the year
in which the Date of Termination occurred, in the amount of Executive’s Target
Bonus multiplied by the applicable actual plan payout factor and pro rated by
the number of months Executive was employed by the Company during the year of
the Date of Termination; provided, however, that any individual performance
component of such payout factor shall be determined by the Compensation
Committee or the Chief Executive Officer, as it or he deems appropriate under
the circumstances in its or his sole discretion; and provided further, that such
Annual Incentive Bonus will be paid only if the Company pays bonuses, on account
of the year in which the Date of Termination occurred, to executives who remain
employed with the Company and will be paid in a lump sum on or about the date on
which the Company pays bonuses to executives who remain employed with the
Company;
 
(iv)  If Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium in an amount equal to the portion of
such premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the end
of the Severance Pay Period or (b) the date on which Executive becomes eligible
to receive group medical, dental and vision insurance benefits from another
employer that are substantially equivalent to those provided by the Company as
of the Date of Termination (Executive agrees to notify the Company in writing
promptly upon becoming eligible to receive such group medical, dental and vision
insurance from another employer);
 
(v) The Company shall provide Executive, at the Company’s sole cost, with
executive outplacement assistance in accordance with the Company’s then-current
executive outplacement program, provided that no outplacement benefits shall be
provided after the end of the first calendar year following the calendar year in
which the Date of Termination occurs;
 
(vi)  Notwithstanding any provision to the contrary in any Company stock plan,
or under the terms of any grant, award agreement or form for exercising any
right under any such plan, any stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights or other equity
participation rights held by Executive as of the Date of Termination become
exercisable or vested, as the case may be, with respect to all time-based
vesting awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination, but all performance-based
vesting awards that have not vested as of the Date of Termination shall be
forfeited as of such date except that if the Date of Termination takes place
after December 31 of a calendar year during the Term but prior to the
computation of ROE with respect to such calendar year, a determination will be
made as to the additional number of shares, if any, to be vested as a result of
such ROE computation, prior to the forfeiture of the remaining unvested shares;
and
 
5

--------------------------------------------------------------------------------


(viii) Executive shall be entitled to exercise any such options or other awards
or equity participation rights until the earlier of (a) 12 months after the Date
of Termination and (b) the expiration date, if any, of such options, other
awards or equity participation rights, but all performance-based vesting awards
that have not vested as of the Date of Termination shall be forfeited as of such
date.  No other payments or benefits shall be due under this Agreement to
Executive, but Executive shall be entitled to any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.


4.3.4. Without Cause or with Good Reason After a Change-in-Control of the
Company.  If, within twelve (12) months after a Change-in-Control of the
Company, Executive shall terminate Executive’s employment pursuant to Section
4.1.6 or the Company shall terminate Executive’s employment pursuant to Section
4.1.4, then in any such event, subject to the general release requirement in
Section 4.5:
 
(i) The Company shall pay Executive as severance pay (without regard to the
provisions of any benefit plan) in a lump sum in cash no more than thirty
(30) days following the Date of Termination, the following amounts:
 
 
(a)
the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
plus (C) the product of (1) Executive’s Termination Bonus Amount, and (2) the
Pro Ration Percentage, plus (D) any accrued but unused vacation pay; and

 
 
(b)
the amount equal to one and a half (1.5) times the sum of (A) Executive’s Base
Salary in effect as of the Date of Termination, plus (B) Executive’s Termination
Bonus Amount.
 

(ii) If Executive is eligible to receive and elects to continue receiving any
group medical, dental and vision insurance coverage under COBRA, the Company
shall reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the date
that is eighteen (18) months after the Date of Termination or (b) the date on
which Executive becomes eligible to receive group medical, dental and vision
insurance benefits from another employer that are substantially equivalent
(including, without limitation, equivalent as to benefits, premiums and co-pay
amounts) to those provided by the Company as of the Date of Termination
(Executive agrees to notify the Company in writing promptly upon becoming
eligible to receive such group medical, dental and vision insurance from another
employer)
 
(iii)  Notwithstanding anything to the contrary in the applicable stock option
or restricted stock unit agreement (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), the
exercisability of all outstanding stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights and other equity
participation rights then held by Executive with respect to the common stock of
the Company (or securities exchanged for such common stock in connection with
the Change-in-Control of the Company) shall accelerate in full and Executive
shall be entitled to exercise any such options or other awards or equity
appreciation rights until eighteen (18) months after the Date of Termination;
and
 
(iv)  The Company shall provide Executive, at the Company’s sole cost, with
executive outplacement assistance in accordance with the Company’s then-current
executive outplacement program, provided that no outplacement benefits shall be
provided after the end of the second calendar year following the calendar year
in which the Date of Termination occurs.
 
6

--------------------------------------------------------------------------------

4.3.5. Without Cause or with Good Reason During a Potential Change-in-Control
Period.  If, during the existence of a Potential Change-in-Control Period,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to the general release requirement in Section
4.5, Executive shall receive the payments, benefits and rights set forth in
Sections 4.3.4, except that any amounts payable pursuant to Section 4.3.4(i)(b)
shall be paid over the eighteen (18) month period that commences on the Date of
Termination, if such date occurs more than thirty (30) days prior to the
Change-in-Control of the Company that is the subject of the Potential
Change-in-Control Period; otherwise, such amount shall be paid in a lump sum on
the date that such Change-in-Control of the Company occurs.  Notwithstanding the
foregoing, if the Change-in-Control of the Company (that is the subject of the
Potential Change-in-Control Period) occurs more than thirty (30) days after the
Date of Termination, and payments of the amount payable pursuant to Section
4.3.4(i)(b) have begun over an 18-month period, pursuant to the preceding
sentence, the balance of the amount payable pursuant to Section 4.3.4(i)(b)
shall be paid to Executive in a lump sum on the date such Change-in-Control of
the Company occurs.
 
4.4.            Section 409A.
 
4.4.1. Payments to Executive under this Article 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation.  Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred
compensation.  However, if Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, to the extent required by Section 409A of
the Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is six (6)
months and one (1) day after Executive’s Date of Termination (the “Earliest
Payment Date”).  Any payments that are delayed pursuant to the preceding
sentence shall be paid on the Earliest Payment Date.  The determination of
whether, and the extent to which, any of the payments to be made to Executive
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9).  Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Reg. § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.
 
4.4.2. The parties acknowledge and agree that the interpretation of Section 409A
of the Code and its application to the terms of this Agreement are uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code.  If, however, any
such benefit or payment is deemed to not comply with Section 409A of the Code,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A; and
provided, further, that payments or other benefits that occur as a result of the
application of this section  shall themselves comply with Section 409A of the
Code.
 
4.5.            General Release.  In order to be eligible to receive any of the
salary or benefits under Article 4 hereof, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company (without subsequent revocation) a general release of claims against the
Company, excluding any claims concerning the Company’s obligations under this
Agreement in a form provided by and reasonably satisfactory to the Company which
shall contain a release of claims by Executive substantially in the form
attached hereto as Exhibit A, and shall be required to sign such other
agreements as executive employees of the Company are generally required to sign
if Executive shall not have already done so, provided, however, that such other
agreements do not cause any changes to the provisions herein or in any
restricted stock, restricted stock unit, stock option or similar compensatory or
benefit agreement between the Executive and the Company.  The Company shall have
no other liability or obligation under this Agreement to Executive’s executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.
 
Article 5.  Non-Competition and Non-Solicitation
 
5.1.            Non-Competition and Non-Solicitation.  Executive acknowledges
the highly competitive nature of the businesses of the Company and accordingly
agrees that while Executive is employed by the Company and for a period of the
longer of (i) one year after the Date of Termination, in the case of a
termination other than within 12 months after a Change-in-Control of the
Company, and (ii) 18 months after the Date of Termination in the case of a
termination within 12 months after a Change-in-Control of the Company:
 
7

--------------------------------------------------------------------------------

5.1.1. Executive will not perform services for or own an interest in (except for
investments of not more than five percent (5%) of the equity interest in a
company or entity in which Executive does not actively participate in
management) any firm, person or other entity that competes or plans to compete
in any geographic area with the Company in the business of the development,
manufacture, promotion, distribution or sale of digital film, video or audio
production tools, including, but not limited to, editing, live sound, broadcast
or newsroom products or automation systems, content-creation tools, media
storage, computer graphics or on-air graphics, or other business or services in
which the Company is engaged or plans (as evidenced by consideration by the
Company’s executive staff or by the Board) to engage at the time Executive’s
employment with the Company terminates.
 
5.1.2. Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by
Section 5.1.1.
 
5.1.3. Executive will not directly or indirectly either alone or in association
with others (i) solicit or employ, or permit any organization directly or
indirectly controlled by Executive to solicit or employ, any person who was
employed by the Company or was engaged as an independent contractor  at any time
within six months prior to such solicitation or employment, or (ii) solicit,
hire or engage as an independent contractor, or permit any organization directly
or indirectly controlled by Executive to solicit, hire or engage as an
independent contractor, any person who was employed by the Company or was
engaged as an independent contractor at any time within six months prior to such
solicitation, hiring or engagement or (iii) solicit, or permit any organization
directly or indirectly controlled by Executive, to solicit any person who is an
employee of the Company to leave the employ of the Company.

5.1.4. Executive will not directly or indirectly either alone or in association
with others solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any current or future customer or supplier
of the Company to cease doing business in whole or in part with the Company or
otherwise adversely modify his, her or its business relationship with the
Company.
 
5.2.            Reasonableness of Restrictions.  It is expressly understood and
agreed that (i) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may determine or indicate to be enforceable and (ii) if any
restriction contained in this Agreement is determined to be unenforceable and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any other restrictions contained herein.
 
5.3.            Remedies for Breach.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Article 5 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available.  In addition, in the event of a
breach of Article 5 which is not remedied after ten (10) days’ written notice
from the Company (if such breach is susceptible to cure), whether or not
Executive is employed by the Company, the Company shall cease to have any
obligations to make payments to Executive under this Agreement (except for
payments, if any, earned prior to such breach).
 
Article 6.  Assignment of Inventions and Non-Disclosure
 
Intentionally Left Blank.
 
Article 7.  Miscellaneous
 
7.1.            Surrender of Equity Award.  Executive agrees for consideration
of $10 to surrender all rights title and interest in the option to purchase
50,000 shares of the Company’s common stock that was granted to the Executive on
August 19, 2009 effective the Effective Date.  Executive acknowledges that he
has no right, title or interest in any shares represented by such option after
the Effective Date.  Executive further acknowledges and agrees that he shall be
solely responsible for reporting and paying any and all taxes, if any, arising
from or relating to such option and the rescission thereof.
 
7.2.            Indemnification Executive shall be entitled to indemnification
as set forth in Article Eleventh of the Company’s Certificate of Incorporation,
a copy of which has been provided to Executive.  A directors’ and officers’
liability insurance policy (or policies) shall be kept in place, during the Term
of this Agreement and thereafter until at least the fourth anniversary of the
date the Agreement is terminated for any reason, providing coverage to Executive
that is no less favorable to him in any respect (including, without limitation,
with respect to scope, exclusions, amounts and deductibles) than the coverage
then being provided to any other present or former officer or director of the
Company.
 
8

--------------------------------------------------------------------------------

7.3.            No Mitigation.  The Company agrees that, except as specifically
set forth in Section 4.3.3(iv) and Section 4.3.4(ii) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.
 
7.4.            Obligation of Successors.  Any successor to substantially all of
the Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to substantially all of its assets and business
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

7.5.            Notice.  All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within twenty-four (24) hours by
notification pursuant to any of the foregoing methods of delivery, in all cases
addressed to the other party hereto as follows:
 
(a)    If to the Company:


Avid Technology, Inc.
One Park West
Tewksbury, MA  01876
Attention:  General Counsel
Facsimile:  (978) 548-4639
 
(b)    If to Executive:
 
Martin Vann
84 Beard Way
Needham, MA  02492


or at such other address or addresses as either party shall designate to the
other in accordance with this section.
 
7.6.            Survival.  The respective rights and obligations of the parties
under this Agreement shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.  Notwithstanding the termination of this Agreement or Executive’s
services hereunder for any reason, Article 5 shall survive any such termination.
 
7.7.            Complete Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof, including, but not limited to, the Offer Letter dated
May 29, 2008 by and between the Company and the Executive.  This Agreement may
not be modified or amended except upon written amendment approved by the
Compensation Committee, and executed by a duly authorized officer of the Company
and by Executive.  No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any time prior
or subsequent time.  Notwithstanding the foregoing, the Company may unilaterally
modify or amend this Agreement if such modification or amendment is approved by
the Compensation Committee and made to all other executive employment agreements
entered into between the Company and its then-current executive officers.
 
7.8.            Applicable Law.  This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof) and the parties hereby submit to
the jurisdiction of the courts of that state.
 
9

--------------------------------------------------------------------------------


7.9.              Waiver of Jury Trial.  Executive hereby irrevocably waives any
right to a trial by jury in any action, suit, or other legal proceeding arising
under or relating to any provision of this Agreement.
 
7.10.            Severability.   If any non-material provision of this Agreement
shall be held invalid or unenforceable, it shall be deemed to be deleted or
qualified so as to be enforceable or valid to the maximum extent permitted by
law, and the remaining provisions shall continue in full force and effect.
 
7.11.            Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives.  If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.
 
7.12.            Captions.  Captions of sections have been added only for
convenience and shall not be deemed to be a part of this Agreement.
 
7.13.            Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
 
7.14.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.
 
7.15.            Non-Disparagement.  Executive will not disparage the Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.  Nothing in this paragraph will
prevent Executive from disclosing any information to his attorneys or in
response to a lawful subpoena or court order requiring disclosure of
information.
 
7.16.            Further Assurances.  Each party agrees to furnish and execute
additional forms and documents, and to take such further action, as shall be
reasonable and customarily required in connection with the performance of this
Agreement or the payment of benefits hereunder.  In addition, following the
termination of Executive’s employment with the Company, Executive shall
reasonably cooperate with the Company to effect a smooth transition with respect
to any activities Executive engaged in on behalf of the Company, at the
Company’s behest, and otherwise in the conduct of Executive’s activities as an
employee of the Company, including, without limitation, providing the Company
with (or directing the Company to the location of) business records and other
information relating to the Company’s business.
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.
 
Avid Technology, Inc.
 
By:  /s/ Ken Sexton              
Name:  Ken Sexton
Title:  Executive Vice President, Chief Financial Officer and Chief
Administrative Officer






/s/ Martin Vann            
Martin Vann

 
10

--------------------------------------------------------------------------------

 
 
Exhibit A

Release provision pursuant to Section 4.5 of the Executive Employment Agreement




In consideration of the payment of the severance benefits, which the Executive
acknowledges he would not otherwise be entitled to receive, the Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities, and collectively referred to hereinafter as the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, penalties and expenses (including
attorneys’ fees and costs), of every kind and nature that the Executive ever had
or now has against any or all of the Released Parties, whether existing or
contingent, known or unknown, including but not limited to: any and all claims
arising out of or relating to Executive’s employment with and/or separation from
any of the Released Parties or arising out of your relation in any capacity to
any of the Released Parties; any and all claims under any Federal, state, or
local constitution, law, or regulation; any and all wage and hour claims and
claims for discrimination, harassment, or retaliation (including claims of age
discrimination under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq. or any other law prohibiting age discrimination); any and all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; and any and all claims to any non-vested ownership
interest in the Company, contractual or otherwise. This release is intended to
be all encompassing and to act as a full and total release of all claims,
whether specifically enumerated above or not, that Executive may have or have
had against any or all of the Released Parties up to the date Executive signs
this Agreement, but nothing in this Agreement prevents Executive from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Executive acknowledges that he may not be able to recover
any monetary benefits in connection with any such claim, charge or proceeding
and provided further, however, that nothing herein is intended to be construed
as releasing the Company from any obligation set forth in this Agreement.


The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement.  The Executive
further acknowledges that he may revoke this Agreement for a period of seven (7)
days after the execution of this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. The Executive understands and agrees that by entering into this
Agreement he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.


 
11

--------------------------------------------------------------------------------

 
